DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species a) reading on claims 1-4, 9, 11-13, 16-18 in the reply filed on 12/29/2020 is acknowledged.
Claims 5-8, 10, 14, 15, 19, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1:
Light source unit (structure referenced at [0022], figs 1, 2);
Image acquisition unit (structure referenced at [0032], figs 1, 2);
Red blood cell index value acquisition unit (structure referenced at [0031], figs 2, 4);
In claim 2:
First determination unit (structure referenced at [0037], fig 4));
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 12, 16, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Satish.
For claim 1, Satish discloses a medical image processing system (system 100; fig 1; [0025-0026], comprising: 
a light source unit (light source 318; fig 3A; [0084-0087]) that emits a plurality of illumination light beams having different wavelength bands and different visibilities for red blood cells; 
an image acquisition unit (camera 174; fig 1; [0058-0060]) that acquires a plurality of medical images corresponding to respective illumination light beams by imaging an observation target illuminated with the respective illumination light beams ([0085-0086]); and 
a red blood cell index value acquisition unit (processors 176; fig 1) that acquires a red blood cell index value, which is obtained by indexing the visibility of red blood cells, from each of the medical images ([0093-0094, 0141-0144]).
For claim 2, Satish discloses the medical image processing system according to claim 1, further comprising: a first determination unit that determines a state of the observation target from the red blood cell index value with reference to a correlation between the state of the observation target and the red blood cell index value ([0021-0023, 0094-0095]).
For claim 11, Satish discloses a diagnostic support apparatus comprising the medical image processing system according to claim 1 ([0021] describes the detection of hemoglobin as a diagnostic function).
For claim 12, Satish discloses a diagnostic support apparatus comprising the medical image processing system according to claim 2 ([0021] describes the detection of hemoglobin as a diagnostic function).
For claim 16, Satish discloses a medical service support apparatus comprising the medical image processing system according to claim 1 ([0021] describes the detection of hemoglobin as a medical service).
For claim 17, Satish discloses a medical service support apparatus comprising the medical image processing system according to claim 2 ([0021] describes the detection of hemoglobin as a medical service).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satish and Maeda et al. 2012/0176486.
For claim 9, Satish does not disclose an endoscope system, comprising: the medical image processing system according to claim 1; and an endoscope that emits any one of the plurality of illumination light beams to the observation target.  Maeda teaches an endoscopic system which is used to quantify hemoglobin content in blood (abstract, [0072]).  The system of Satish is similarly used to detect hemoglobin in blood ([0021]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Maeda into the invention of Satish in order to configure an endoscope system, e.g. as claimed because it provides the ability to detect hemoglobin within a patient.
Allowable Subject Matter
Claims 3, 4, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or fairly suggest either singly or in combination the claimed medical image processing system comprising, inter alia, 
“the first determination unit determines that there is no precipitation amount of the red blood cells in a case where both the first red blood cell index value and the second red blood cell index value indicate that the red blood cells are not visually recognizable, determines that the precipitation amount of the red blood cells is equal to or less than a specific value in a case where the first red blood cell index value indicates that the red blood cells are visually recognizable and the second red blood cell index value indicates that the red blood cells are not visually recognizable, and determines that the precipitation amount of the red blood cells exceeds the specific value in a case where both the first red blood cell index value and the second red blood cell index value indicate that the red blood cells are visually recognizable” or
“the first determination unit determines the state of the observation target based on a third red blood cell index value obtained by weighting the first red blood cell index value and the second red blood cell index value and adding up the weighted first red blood cell index value and the weighted second red blood cell index value”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795